Citation Nr: 1303432	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  10-04 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Veteran represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel


INTRODUCTION

The Veteran had active service in the National Guard from April 1954 to August 1954 as well as additional periods of active service or active duty for training.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2007 of a Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware that continued denial of a rating decision in July 2006, by the Philadelphia, Pennsylvania RO.  The Veteran filed a timely notice of disagreement to the September 2007 rating decision.

The appeal of the Veteran originally included claims for service connection for hearing loss in the left ear and bilateral tinnitus.  In a rating decision in May 2011, the Wilmington, Delaware RO granted service connection for left ear hearing loss and bilateral tinnitus, which is considered a full grant of the benefit sought on the appeal for the claims of service connection for left ear hearing loss and tinnitus.  Therefore, those issues are no longer for appellate consideration by the Board.

In April 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

In July 2012, the Board remanded the case to the RO for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

To summarize evidence from the service treatment records, the records establish that June 1953 the Veteran's hearing was determined normal on the whispered voice screening test, which was the same result in April 1954, July 1956, July 1960, December 1960 and July 1962.  The Veteran's report of medical history also reflects that he reported no ear trouble through July 1962.  In July 1965, the Veteran had normal hearing on audiometer testing for the right ear (but abnormal hearing was noted for the left ear).  In April 1967, the right ear had abnormal hearing of 30 dB at 4,000 Hz, although in October 1968, he had normal hearing in the right ear on audiometer testing.  Thereafter, the remaining testing while the Veteran was in the Pennsylvania Army National Guard demonstrated abnormal hearing as demonstrated in the November 1972 test (abnormal hearing of 30 dB at 4,000 Hz); November 1976 (abnormal hearing of 25 dB at 4,000 Hz); March 1981 (abnormal hearing of 45 dB at 4,000 Hz); and July 1981 (abnormal hearing of 45 dB at 4,000 Hz).

The Veteran has asserted that he has had hearing loss since 1954 and since the late 1950s. (See May 2006 and May 2011 VA examination reports.)  Private medical records from 1992 also reflect bilateral high frequency hearing loss.  Although the private records include opinions that the Veteran's hearing loss is "felt to be secondary to noise exposure in service," these records appear to be based solely on the history obtained from the Veteran and did not include a review of the actual service treatment records.  

The personnel records of the Veteran have been obtained and demonstrate various periods of active duty or active duty during training (ACDUTRA) starting in August 1953, and including a period ending April 2, 1967.  On April 25, 1967, the Veteran had audiometric test that first indicated abnormal hearing in the right ear.  (30 dB at 4,000 Hz).  The Board also notes that in the year preceding the April 25, 1967 test, the Veteran had active duty service or ACDUTRA in April 1966, May 1966, June 1966, July 1966, and September 1966.  

Pursuant to the July 2012 Board remand, a May 2011 VA examiner offered a July 2012 supplemental opinion as to whether it is at least as likely as not that the Veteran's current right ear hearing loss is causally related to active service in 1954.  As such, the Board finds that an additional supplemental VA opinion which states whether it is as likely as not that the Veteran''s current right ear hearing loss is causally related to any period of active service disclosed in the service personnel records, especially those close to the April 1967 audiometric test, with consideration of the above noted records, would be useful to the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request the May 2011 VA examiner, or another appropriate audiologist if the May 2011 examiner is not feasibly available, to review the claims file and provide an opinion with rationale as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right ear hearing loss disability is causally related to any period(s) of active duty service or ACDUTRA before April 25 1967, especially in April 1966, May 1966, June 1966, July 1966, September 1966, and April 1967.  

The examiner should consider the entire claims file, and consider the following significant facts as determined by the Board based on all procurable and assembled evidence to date:

a)  The Veteran's periods of active duty or ACDUTRA as disclosed on National Guard Form 23 in the Veteran's personnel records.

b)  From 1953 to 1962, the Veteran had normal hearing results on six whispered voice testings.

c)  He had normal hearing on July 1965 audiometer testing.

d)  The earliest clinical finding of abnormal hearing in the right ear is noted on April 25, 1967 audiometer testing. 

e)  The Veteran denied ear trouble on nine occasions from 1953 to 1968.

f)  The Veteran denied hearing loss in 1968.  

g)  The Veteran's statement that he has had progressive hearing loss since 1954 and since the late 1950's (See May 2006 and May 2011 VA examination reports.)

h)  The Veteran's statements that he had close exposure to small arms and his MOS/duty assignments in the 50s and 60s in artillery. The examiner is advised that the Veteran is competent to describe noise exposure in service, which is within the realm of the Veteran's personal experience.

2.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran, and his representative with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



